UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------X
TRUSTEES OF THE NMEW YORK CITY
DISTRICT COUNCIL OF CARPENTERS
PENSION FUND, WELFARE FUND, ANNUITY
FUND, AND APPRENTICESHIP,                                                            ·- ---- -
                                                                                   -----·-   --
                                                                                                  -
                                                                                                  -   -

JOURNEYMAN RETRAINING, EDUCATIONAL,                                          l ~ ~~ [)(~ ~) t )-~,,l \/
AND INDUSTRY FUND; THE TRUSTEES OF                                           t)( )(~ l : ~" 1\ -·:· ~J l
THE NEW YORK CITY CARPENTERS RELIEF
AND CHARITY FUND; THE NEW YORK CITY
                                                                         !   r-i .FCTRUN!CALL-'{ FILED :
                                                                              --    .                                          I
                                                                                                                               i
AND VICINITY CARPENTERS LABOR-                                               DOC 1i __ _                   __ ·--------------- \
MANAGEMENT CORPORATION; and THE
NEW YORK CITY DISTRICT COUNCIL OF
                                                                         i Dl~TF              rnr~:D. _JLll'-JJ_t_cL __ ~j
CARPENTERS,
                     Petitioners,
           -against-                                                                     18 CIVIL 5376 (ER)

                                                                                          JUDGMENT
WIN BELLEVILLE, LLC a/k/a WIN
DEVELOPMENT INC.,
                       Respondents,
-----------------------------------------------------------X

        It is hereby ORDERED, ADJUDGED AND DECREED: That for the reasons stated in the

Court's Opinion and Order dated November 12, 2019, petitioners' motion is GRANTED. The arbitration award

is confirmed, and judgment is entered in favor of the petitioners in the amount of $37,420.34 against Win

Belleville, LLC d/b/a Win Development Inc. plus interest at a rate of 5.75% per annum accruing from May 10,

2018 until the date of entry ofjudgment, in the amount of$3,259.93, plus $647.50 in attorneys' fees and $75 in

costs. This judgment shall accrue post-judgment interest as mandated in 28 U.S.C. § 1961; accordingly, the case

is closed.

Dated: New York, New York
       November 14, 2019



                                                                     RUBY J. KRAJICK

                                                                       Clerk of Court
                                                               BY:

                                                                       Deputy Cler
